Citation Nr: 1121882	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The merits of the Veteran's claim for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 24, 2011, the Board issued a decision denying service connection for bilateral hearing loss.

2.  In April 2011, the Board received a Motion for Reconsideration submitted by the Veteran's representative showing good cause as to why the Veteran failed to appear for the VA examination scheduled in January 2010.


CONCLUSION OF LAW

The January 24, 2011, Board decision addressing the issue of entitlement to service connection for bilateral hearing loss is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

In April 2011, the Board received the motion for reconsideration submitted by the Veteran's representative on his behalf relating to that part of its January 24, 2011, decision in which it denied service connection for bilateral hearing loss.  In the motion, the Veteran's representative indicates that the Veteran did receive notification of the VA examination scheduled in January 2010; however, on the day of the examination he was ill with the flu and could not travel to appear for it.  The Veteran related that he notified the C&P clinic at the VA Medical Center and requested that the examination be scheduled, but was told that, because the Board had ordered the examination, it could not be rescheduled without its approval.  The Veteran related he expected that he would be rescheduled in due course, but was not.

Based upon the Veteran's report of the events surrounding his failure to report for the VA examination scheduled in January 2010, the Board finds that due process would have required that the Veteran be given another opportunity to appear for examination.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, a claim for increase shall be denied.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, the death of an immediate family member, etc.  Id.  The Veteran was ill at the time of his scheduled examination in January 2010 and he timely informed the VA Medical Center of his inability to appear.  Unfortunately, it appears that the VA Medical Center misinformed the Veteran as to the rescheduling of his examination as a review of the claims file fails to demonstrate that the original examination request was derived from the Board (the Veteran's claim had never been before the Board prior to January 2011).  Thus, the Board finds that the Veteran has shown good cause as to why he was unable to appear for the VA examination in January 2010, and it should have been rescheduled at another time when the Veteran was able to appear. 

Consequently, the Board finds that VA's duty to assist was not fully complied with and, therefore, the January 24, 2011, decision was not based on consideration of all the evidence need to fully and fairly decide the claim; hence, it should be vacated with respect to the denial of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  However, a decision on the merits of the Veteran's claim must be deferred for remand to provide him with another opportunity to appear for a VA examination.


ORDER

The January 24, 2011, Board decision addressing the issue of entitlement to service connection for bilateral hearing loss is vacated.


REMAND

As previously discussed, the Board finds that the Veteran has shown good cause as to why he failed to appear for the VA examination scheduled in January 2010.  He was not afforded another VA examination prior to his appeal being sent to the Board.  Information obtained at the VA examination would be highly relevant evidence in establishing the presence of a current hearing loss disability and its etiology.  Consequently, the Board finds that remand is appropriate to provide the Veteran with another opportunity to appear for VA examination in relation to his claim for service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the Veteran for a VA audio examination.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examiner's report.

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure during military service as well as before and after service.  After reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) is due to acoustic trauma incurred during service.  The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  In rendering an opinion, the examiner must take into consideration the Veteran's report of a continuity of symptoms since service, if any.

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


